47 F.3d 1179
97 Ed. Law Rep. 1025
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marlo BROWN, Plaintiff-Appellant,v.The REGENTS OF THE UNIVERSITY OF CALIFORNIA, Defendant-Appellee.
No. 94-1350.
United States Court of Appeals, Federal Circuit.
Dec. 21, 1994.
N.D.Cal., 866 F.Supp. 439

1
DISMISSED.

ORDER

2
This Appeal is hereby dismissed with prejudice, and the case is remanded to the Honorable Fern M. Smith, District Judge for the Northern District of California.  Judge Smith is directed to enter the stipulated "Consent Judgment and Permanent Injunction signed by counsel for the respective parties.


3
IT IS SO ORDERED.